The statute (Rev. Stats. ch. 164, §§ 12 to 17, inclusive,) has authorized this court, upon the petition of creditors, to require an assignee, under a voluntary assignment for their benefit, to file an inventory of the assigned property, and to give bond with surety for the faithful performance of his trust; and under certain circumstances to remove the assignee, compelling him to account according to the course of equity, and to appoint a suitable person to receive, collect, take, and recover all the estate, effects, and credits conveyed by the deed of assignment, and to dispose of the same as the deed directs. That the remedy might be speedy enough to answer the purpose for which it was designed, this power is, in vacation of the court, to be exercised by a single justice thereof.
The very design in giving this "summary proceeding," as it is expressly called in the 17th section of the statute, was to avoid the incumbrance and delay of plea, answer, and replication.Burlingame  Co. v. Emerson, 5 R.I. Rep. 62. The assignee is sufficiently privileged as to proof, by being allowed by another statute, although interested and a party, to testify in the proceeding generally as a witness; and the statute in relation to jury trials in equity causes has no application to it; since, by its express terms, it is confined to such causes as must be commenced by bill, and then, is the right of a party, only when demanded in writing within ten days after replication filed; both which provisions exclude such a case as this.
The court or justice removing an assignee is to make provision for the settlement of the assignee's accounts, "according to the course of equity; that is, by the appointment of a master, before whom both the creditors and assignee may be heard; and every question, though involving fraud on the part of the assignee, which goes to charge or discharge him as an accounting party, is within the jurisdiction of the master, and must be, to attain the purpose for which he is appointed.
This exception is therefore overruled. *Page 514